 1
 2
 3
                                                     CLERK, U.S. DI5RIC7
                                                                              GOURT
 4
 5                                                                 JAN - 9 2019
                                                 cErv;~
                                                                                    r
 6                                                    s as —~;~-r ,,
                                                                                  ~~~ ;_rY

 7
 8                UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10                            Western Division
11
   SOUTI~RN CALIFORNIA GLAZIERS, CASE NO.2:18-cv-05096-SVW-PLA
12 ARCHITECTURAL METAL AND
   GLASS WORKERS HEALTH AND         The Hon. Stephen V. Wilson
13 WELFARE TRUST,etc., et al.,
                                   [PROP.
14                     Plaintiffs,
   vs.                              ORDER DISMISSING ACTION
15                                  WITHOUT PREJUDICE
   HUNTTNGTON GLAZING,INC., a
16 California corporation,
17              Defendants.                                          '
                                                                     = ~,
                                                  ~ .,~`c,~'~1`~
18                                                 ~,,,,;~\`1` ~      ~~,

19
                                                        ~` ~~~.~~
20                                                        w~„~,5-~
                                                            ~Sc~o ~~~,~y
                                                                     /
21
22
23
24
25
26
27
28
 1         The parties having stipulated and good cause appearing,
 2         IT IS HEREBY ORDERED that this action is dismissed without prejudice,
 3   each party to bear its own costs.
 4

 5
 6   Dated:          ~/~
 ~                                          TIC HON.STEPHEN V. WILSON
                                            iINITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
                           ORDER DISMISSING ACTION WITHOUT PRENDICE
